  Case 2:18-cr-00605-WHW Document 1 Filed 10/09/18 Page 1 of 6 PageID: 1



CAH/20 1 8R00 174
                          UNITED STATES DISTRICT COURT
                             DISTRICT Of NEW JERSEY

UNITED STATES Of AMERICA                  :   Crim. No. 18- 6O

                                              18 U.S.C. § 1343
                                              18 U.S.C. § 1001
MOSHEBUTLER                               :   18U.S.C.2


                                 INfORMATION

                The defendant having waived in open court prosecution by

indictment, the United States Attorney for the District of New Jersey charges:

                                      COUNT ONE
                                      (Wire Fraud)

        1.      At all times relevant to this Infonnation:

                               Individuals and Entities

                a.    Defendant MOSHE BUTLER (“BUTLER”) resided in New

Jersey and was employed by Victim Company A in New Jersey.

                b.    Victim Company A was located in Hackensack, New Jersey,

and purported to assist clients seeking addiction treatment by finding an

appropriate treatment center. Victim Company A had vendors that it paid for

various services, including marketing and call centers.

                               The Scheme to Defraud

        2.      from in or around May 2016 through in or around November

2016, in the District of New Jersey and elsewhere, the defendant,

                                   MOSHE BUTLER,

did knowingly and intentionally devise and intend to devise a scheme and
  Case 2:18-cr-00605-WHW Document 1 Filed 10/09/18 Page 2 of 6 PageID: 2



artifice to defraud Victim Company A and to obtain money and property by

means of materially false and fraudulent pretenses, representations, and

promises, as set forth more fully below.

                             Object of the Scheme

      3.    The object of the scheme was for BUTLER to profit unlawfully by

causing Victim Company A to pay fraudulent invoices for non-existent services

to a company that BUTLER controlled, Rehab Marketing Group.

                      Manner and Means of the Scheme

      4.    It was part of the scheme that BUTLER incorporated Rehab

Marketing Group and then falsely represented to individuals operating Victim

Company A that Rehab Marketing Group was a vendor controlled by an

individual named “Ed Wharburg.”

      5.    It was further part of the scheme that BUTLER fabricated “Ed

Wharburg” and created the email address “edwharburg@gmail.com” in order to

communicate with individuals operating Victim Company A.

      6.    It was further part of the scheme that BUTLER made numerous

material misrepresentations to individuals operating Victim Company A

regarding services performed by Rehab Marketing Group.

      7.    It was further part of the scheme that BUTLER created fraudulent

invoices for non-existent services (the “fraudulent Invoices”) and sent the

fraudulent Invoices to individuals operating Victim Company A using the

“edwharburg@gmail. corn” email address.




                                        2
  Case 2:18-cr-00605-WHW Document 1 Filed 10/09/18 Page 3 of 6 PageID: 3




      8.      It was further part of the scheme that BUTLER deposited checks

from Victim Company A—representing payments by Victim Company A of

certain fraudulent Invoices—into bank accounts of Rehab Marketing Group

that were controlled by BUTLER.

      9.      It was further part of the scheme that BUTLER diverted hundreds

of thousands of dollars belonging to Victim Company A and spent proceeds of

the scheme on his own personal uses, including, for example, several thousand

dollars of purchases at a luxury clothing store and tens of thousands of dollars

at casinos.

                           Execution of the Scheme

      10.     On or about June 7, 2016, in the District of New Jersey and

elsewhere, for the purpose of executing and attempting to execute this scheme

and artifice to defraud, defendant,

                                MOSHE BUTLER,

did knowingly and intentionally transmit and cause to be transmitted by

means of wire communications in interstate and foreign commerce writings,

signs, signals, pictures, and sounds, namely, an email from

“edwharburg@gmail.com” to the bookkeeper at Victim Company A, attaching a

fraudulent Invoice.

      In violation of Title 18, United States Code, Section 1343 and Section 2.




                                        3
  Case 2:18-cr-00605-WHW Document 1 Filed 10/09/18 Page 4 of 6 PageID: 4



                                   COUNT TWO
                                 (False Statement)

      11.   On or about November 16, 2016, in the District of New Jersey and

elsewhere, the defendant,

                                 MOSHE BUTLER,

in a matter within the jurisdiction of the judicial branch of the United States,

namely, United States Probation, did knowingly and willfully (a) falsify, conceal,

and cover up by trick, scheme, and device, certain material facts; (b) make

materially false, fictitious, and fraudulent statements and representations, and

(c) make and use false writings and documents knowing them to contain

materially false, fictitious, and fraudulent statements and entries, namely, a

United States Probation Monthly Supervision Report in which he falsely under

reported his monthly cash inflows, for the purpose of hiding his ability to pay

restitution ordered by the U.S. District Court for the District of New Jersey on

oraboutJune 19, 2012.

      In violation of Title 18, United States Code, Section 1001 and Title 18,

United States Code, Section 2.




                                        4
  Case 2:18-cr-00605-WHW Document 1 Filed 10/09/18 Page 5 of 6 PageID: 5



                           FORFEITURE ALLEGATION

      1.    The allegations contained in this Information are incorporated by

reference as though set forth in full herein for the purpose of alleging forfeiture

pursuant to Title 1$, United States Code, Section 981 and Title 28, United

States Code, Section 2461.

      2.    As a result of committing the offense charged in Count One of this

Information, the defendant,

                                  MOSHE BUTLER,

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 981 and Title 28, United States Code, Section 2461, all property, real

and personal, that constitutes or is derived from proceeds traceable to the

commission of the said offense, and all property traceable thereto.

                                 Substitute Assets Provision

      3.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

      (a)   cannot be located upon the exercise of due diligence;

      (b)   has been transferred or sold to, or deposited with, a third person;

      (c)   has been placed beyond the jurisdiction of the Court;

      (d)   has been substantially diminished in value; or

      (e)   has been commingled with other property which cannot be

subdivided without difficulty;




                                          5
  Case 2:18-cr-00605-WHW Document 1 Filed 10/09/18 Page 6 of 6 PageID: 6



it is the intent of the United States, pursuant to 21 U.S.C.   § 853(p), as
incorporated by 28 U.S.C.   § 246 1(c), to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property.




                                             £GPENIr
                                             United States Attorney




                                         6
